DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first and second feet".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON CAROL
Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Design Patent D772,563 to Carol.
Regarding claim 1, Carol discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotated Fig. 4 below); opposing first and second end panels (see end panel in Annotated Fig. 4, and opposing end panel on other side of bag), wherein each of the opposing first and second end panels is coupled to each of the opposing first and second side panels (see Fig. 4, and other figures); a bottom panel (Annotated Fig. 4) coupled to each of the first side panel, the second side panel, the first end panel, and the second end panel (Fig. 6); a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel; and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Annotated Fig. 4); wherein, when the apparatus is placed on a flat surface, the first and second feet are adapted to provide support for the apparatus so that: the apparatus stands upright on the flat surface; and at least a portion of the bottom panel is spaced apart from the flat surface (Annotated Fig. 4).

    PNG
    media_image1.png
    451
    381
    media_image1.png
    Greyscale

      Carol Annotated Fig. 4
	Regarding claim 2, Carol discloses wherein the first and second feet each extend along a length of the bag (see Figs. 1-4).
	Regarding claim 4, Carol discloses wherein at least a portion of the bottom panel is concave relative to the first and second feet (Annotated Fig. 4 above).
	Regarding claim 6, Carol discloses a wearable band coupled to the bag (Fig. 1).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carol in view of US Published Application 2009/0199939 to Pruzhansky.
Regarding claim 3, Carol discloses wherein the bottom panel puckers (see concavity in Fig. 4).  It would appear that this configuration would permit an interior region of the apparatus to be expanded or collapsed proximate the bottom panel (using conventional flexible/semi-flexible bag materials).  However, to remove all doubt, Pruzhansky discloses a bag that employs flexible/semi-flexible materials (para. 0018, last line).  It would have been obvious to one of ordinary skill to have made the end and bottom panels from flexible/semi-flexible material because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination discloses an interior region of the apparatus being expandable or collapsible proximate the bottom panel.
Regarding claim 5, Carol discloses wherein: the first and second end panels pucker inwardly (Figs. 1, 6).  It would appear that this configuration would permit an interior region of the apparatus to be expanded or collapsed proximate the first end panel and proximate the second end panel (using conventional flexible/semi-flexible bag materials).  However, to remove all doubt, Pruzhansky discloses a bag that employs flexible/semi-flexible materials (para. 0018, last line).  It would have been obvious to one of ordinary skill to have made the end and bottom panels from flexible/semi-flexible material because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination discloses an interior region of the apparatus being expandable or collapsible proximate the end panels.

REJECTION BASED ON SUPPANCIG
Claim(s) 1-2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Design Patent D516,805 to Suppancig.
Regarding claim 1, Suppancig discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotated Fig. 3 below); opposing first and second end panels (see end panel in Annotated Fig. 3, and opposing end panel in Fig. 6), wherein each of the opposing first and second end panels is coupled to each of the opposing first and second side panels (see Figs 1-6); a bottom panel (Annotated Fig. 3) coupled to each of the first side panel, the second side panel, the first end panel, and the second end panel (Figs. 1-6); a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel; and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Annotated Fig. 3); wherein, when the apparatus is placed on a flat surface, the first and second feet are adapted to provide support for the apparatus so that: the apparatus stands upright on the flat surface; and at least a portion of the bottom panel is spaced apart from the flat surface (Annotated Fig. 3).

    PNG
    media_image2.png
    435
    336
    media_image2.png
    Greyscale

Suppancig Annotated Fig. 3
Regarding claim 2, Suppancig discloses wherein the first and second feet each extend along a length of the bag (see Figs. 1, 4-5).
	Regarding claim 6, Suppancig discloses a wearable band coupled to the bag (Fig. 1).
	Regarding claim 9, Suppancig discloses wherein the bag further comprises a zipper (Fig. 1) coupled to each of the opposing first and second side panels.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig in view of Pruzhansky.
Regarding claim 7, Carol fails to disclose whether the wearable band is rigid or semirigid.  However, Pruzhansky discloses a bag including a wearable band (130) that is rigid or semirigid (para. 0021).  It would have been obvious to one of ordinary skill to have used Pruzhansky’s wrist band in Carol because the modification only requires a simple substitution of one known, equivalent wearable band for another to obtain predictable results.
Regarding claim 8, the combination from claim 7 discloses wherein the wearable band is circular (Pruzhansky).
Claims 10-11, 22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig in view of EP 1,212,958 to Adachi.
Regarding claim 10, Suppancig discloses wherein the wearable band is adapted to be worn around a user's hand, wrist, or arm (Suppancig’s band is capable of this function).  Suppancig fails to disclose the band being coupled to the zipper.  However, Adachi discloses a bag including a wearable band coupled to a zipper (Fig. 5).  It would have been obvious to one of ordinary skill to have coupled the wearable band to the zipper in Suppancig because the modification only requires a mere rearrangement of known parts having predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and because it only requires choosing from a finite number of predictable locations on a bag to couple a wearable band.  The combination discloses wherein the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band.
Regarding claim 11, the combination from claim 10 discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Suppancig Annotated Fig. 3 above); opposing first and second end panels (see end panel in Suppancig Annotated Fig. 3, and opposing end panel in Fig. 6), wherein each of the opposing first and second end panels is coupled to each of the opposing first and second side panels (see Suppancig Figs. 1-6); a bottom panel (Suppancig Annotated Fig. 3) coupled to each of the first side panel, the second side panel, the first end panel, and the second end panel (Suppancig Figs. 1-6); and a zipper (Suppancig Fig. 1) coupled to each of the opposing first and second side panels (Suppancig Fig. 1); and a wearable band (Suppancig Fig. 1) adapted to be worn around a user's hand, wrist, or arm (the band is capable of this function) and coupled to the zipper (Adachi Fig. 5) so that the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band (the zipper is openable and closeable as claimed).
Regarding claim 22, Suppancig discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotated Fig. 3 above); and a zipper coupled to each of the opposing first and second side panels (Fig. 1); and a wearable band (Fig. 1) adapted to be worn around a user's hand, wrist, or arm (the band is capable of this function).  Suppancig fails to disclose the band being coupled to the zipper.  However, Adachi discloses a bag including a wearable band coupled to a zipper (Fig. 5).  It would have been obvious to one of ordinary skill to have coupled the wearable band to the zipper in Suppancig because the modification only requires a mere rearrangement of known parts having predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and because it only requires choosing from a finite number of predictable locations on a bag to couple a wearable band.  The combination discloses wherein the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band.
Regarding claim 25, Suppancig discloses wherein, when the apparatus is placed on a flat surface, a portion of the first side panel opposite the zipper and a portion of the second side panel opposite the zipper are adapted to provide support for the apparatus so that the apparatus stands upright on the flat surface (Annotated Fig. 3 above – “feet”).
Regarding claim 26, Suppancig discloses wherein the bag further comprises: a first foot (one foot in Annotated Fig. 3) at least partially formed by the portion of the first side panel opposite the zipper; and a second foot (other foot in Annotated Fig. 3) at least partially formed by the portion of the second side panel opposite the zipper.
Regarding claim 27, Suppancig discloses wherein, when the apparatus is placed on the flat surface, the first and second feet are adapted to provide support for the apparatus so that the apparatus stands upright on the flat surface (Annotated Fig. 3).
Regarding claim 28, Suppancig discloses wherein the first and second feet each extend along a length of the bag opposite the zipper (Figs. 1, 4-6).
Claims 12-13 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig and Adachi, further in view of Pruzhansky.
Regarding claim 12, Suppancig fails to disclose whether the wearable band is rigid or semirigid.  However, Pruzhansky discloses a bag including a wearable band (130) that is rigid or semirigid (para. 0021).  It would have been obvious to one of ordinary skill to have used Pruzhansky’s wrist band in Suppancig because the modification only requires a simple substitution of one known, equivalent wearable band for another to obtain predictable results.
Regarding claim 13, the combination from claim 12 discloses wherein the wearable band is circular (Pruzhansky).
Regarding claims 23-24, the combination from claim 22 fails to disclose the wearable band being rigid or semirigid or circular.  However, Pruzhansky discloses a bag including a circular wearable band (130) that is rigid or semirigid (para. 0021).  It would have been obvious to one of ordinary skill to have used Pruzhansky’s wrist band in Suppancig because the modification only requires a simple substitution of one known, equivalent wearable band for another to obtain predictable results.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig and Adachi, further in view of Carol and Pruzhansky.
Regarding claim 14, Suppancig fails to disclose a puckering bottom panel.  However, Carol discloses a bag including bottom and side panels that pucker (see concavity in Annotated Fig. 4, see also Fig. 1).  It would have been obvious to one of ordinary skill to have used Carol’s puckering bottom and end panels in Suppancig because the modification only requires a simple substitution of one known, equivalent bag bottom and end panel configuration for another to obtain predictable results.  It would appear that this configuration would permit an interior region of the apparatus to be expanded or collapsed proximate the bottom panel (using conventional flexible/semi-flexible bag materials).  However, to remove all doubt, Pruzhansky discloses a bag that employs flexible/semi-flexible materials (para. 0018, last line).  It would have been obvious to one of ordinary skill to have made the end and bottom panels from flexible/semi-flexible material because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination discloses an interior region of the apparatus being expandable or collapsible proximate the bottom panel.
Regarding claim 16, the combination from claim 14 discloses wherein: the first end panel puckers inwardly (Carol) to permit an interior region of the apparatus to be expanded or collapsed (Pruzhansky) proximate the first end panel; and/or the second end panel puckers inwardly (Carol) to permit the interior region of the apparatus to be expanded or collapsed (Pruzhansky) proximate the second end panel.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig and Adachi, further in view of Carol.
Regarding claim 15, Suppancig fails to disclose a concave bottom panel.  However, Carol discloses a bag including bottom and side panels that are concave (see concavity in Annotated Fig. 4, see also Fig. 1).  It would have been obvious to one of ordinary skill to have used Carol’s concave bottom and end panels in Suppancig because the modification only requires a simple substitution of one known, equivalent bag bottom and end panel configuration for another to obtain predictable results.  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig and Adachi in view of US Published Application 2005/0016647 to Carey.
Regarding claim 17, Suppancig discloses a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel (Annotated Fig. 3 above); and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Annotated Fig. 3 above); wherein the bottom panel is coupled to the first side panel and the second opposing side panel using stitching (see stitching along bottom in Fig. 4).  To the extent the stitching is not clear, Carey discloses stitching two panels together adjacent the edges of the panel (see for example panels 28 and 30 stitched together at 24 in Fig. 3).  It would have been obvious to one of ordinary skill to have used stitching to secure the bottom panel to the side panels because doing so only involves choosing from a finite number of predictable methods to use to join panels in a bag.
	Regarding claim 18, Suppancig discloses wherein, when the apparatus is placed on a flat surface, the first and second feet are adapted to provide support for the apparatus so that: the apparatus stands upright on the flat surface; and at least a portion of the bottom panel is spaced apart from the flat surface (Fig. 3).
Regarding claim 19, Suppancig discloses wherein the first and second feet each extend along a length of the bag (see Figs. 1, 4-5).
Regarding claim 20, the combination from claim 17 discloses wherein the portion of the first side panel and/or the portion of the bottom panel forming the first foot comprises a first seam allowance defined between an edge of the first side panel and the stitching; and wherein the portion of the second side panel and/or the portion of the bottom panel forming the second foot comprises a second seam allowance defined between an edge of the second side panel and the stitching (see space between stitching and the panel edge in Suppancig Fig. 4 and Cary Fig. 3).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig in view of Adachi and Pryzhansky.
Regarding claim 21, Suppancig discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotaed Fig. 3 above); and a zipper coupled to each of the opposing first and second side panels (Fig. 1); and a wearable band (Fig. 1) adapted to be worn around a user's hand, wrist, or arm (the band is capable of this function); wherein, when the apparatus is placed on a flat surface, a first portion of the first side panel opposite the zipper and a second portion of the second side panel opposite the zipper are adapted to provide support for the apparatus so that the apparatus stands upright on the flat surface (Annotated Fig. 3 – “feet”); wherein, when the first portion of the first side panel opposite the zipper and the second portion of the second side panel opposite the zipper provide support for the apparatus so that the apparatus stands upright on the flat surface: a third portion (Annotated Fig. 3) of the first side panel is adapted to be spaced in a nonparallel relation with a fourth portion (Annotated Fig. 3) of the second side panel; the first and second side panels are adapted to be spaced apart by a first dimension at a location proximal to the zipper; and the first and second side panels are adapted to be spaced apart by a second dimension at a location distal to the zipper; and wherein the second dimension is greater than the first dimension (Annotated Fig. 3); wherein the first portion of the first side panel opposite the zipper and the second portion of the second side panel opposite the zipper each extend along a length of the bag opposite the zipper (Figs. 1, 4-6).  Suppancig fails to disclose the band being coupled to the zipper.  However, Adachi discloses a bag including a wearable band coupled to a zipper (Fig. 5).  It would have been obvious to one of ordinary skill to have coupled the wearable band to the zipper in Suppancig because the modification only requires a mere rearrangement of known parts having predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and because it only requires choosing from a finite number of predictable locations on a bag to couple a wearable band.  The combination discloses wherein the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band.  The combination fails to disclose the wearable band being rigid or semirigid or circular.  However, Pruzhansky discloses a bag including a circular wearable band (130) that is rigid or semirigid (para. 0021).  It would have been obvious to one of ordinary skill to have used Pruzhansky’s wrist band in Suppancig because the modification only requires a simple substitution of one known, equivalent wearable band for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/           Primary Examiner, Art Unit 3734